Citation Nr: 1729637	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-30 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Deana M. Adamson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Attorney

INTRODUCTION

The Veteran served on active duty in the United Stated Marine Corps from December 1961 to April 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran presented sworn testimony at a hearing before the undersigned in December 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of bilateral hearing loss, and exposure to acoustic trauma in service is established; private medical opinions have related the Veteran's hearing loss to the in-service acoustic trauma.

2.  The Veteran has a current diagnosis of tinnitus, and private medical opinions have related his tinnitus to active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for entitlement to service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was diagnosed with bilateral hearing loss and reported tinnitus during the appeal period.  The Veteran's maintains that his hearing loss is due to acoustic trauma during service from aircraft and helicopter noise.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  

As noted, the Veteran was diagnosed with bilateral hearing loss and tinnitus during the appeal period.  Although the Veteran's hearing was normal at both entrance and separation from service, the Veteran's competent and credible testimony, which was corroborated by his fellow comrade, shows that the Veteran worked on helicopters, and that he was exposed to loud acoustic trauma without ear protection.  See December 2016 Hearing Testimony at 5 and 6; see also June 2013 Statement.  As the first two elements of service connection have been met, the crux of this case turns on establishing a medical nexus. 

In December 2016, the Veteran submitted a private nexus opinion.  The examiner opined that the Veteran's bilateral hearing loss and tinnitus are related to his active duty service.  To support his conclusions, the examiner noted the Veteran's history of acoustic trauma from helicopters during service, and that he was not afforded ear protection during service.  The examiner addressed the fact that the Veteran spend many years after service working in noisy tire factories, but opined that this was not the true cause of his bilateral hearing loss and tinnitus because he was wore ear protection after service.  The Board finds this opinion very probative. 

While there is a negative nexus opinion of record, the examiner did not provide an adequate rationale to support his conclusions, and the opinion is thus afforded no probative weight.  See September 2011 VA examination. 

The Board finds that the evidence of record, including the Veteran's competent and credible testimony, which was corroborated by his service comrade, shows that the Veteran was exposed to acoustic trauma in service, which caused his current bilateral hearing loss and tinnitus.  As the requirements for establishing service connection are met, service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for hearing loss is granted. 

Service connection for tinnitus is granted.  





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


